      Case: 1:19-cv-01610 Document #: 43 Filed: 04/16/19 Page 1 of 2 PageID #:133




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS

CHRISTOPHER MOEHRL,

              Plaintiff,

v.                                                  No 19-cv-1610
THE NATIONAL ASSOCIATION OF                         The Honorable Andrea R. Wood
REALTORS, HOMESERVICES OF
AMERICA, INC., KELLER WILLIAMS
REALTY, INC., REALOGY HOLDINGS
CORP., and RE/MAX HOLDINGS, INC.,

              Defendants.


To:     Counsel of Record

        PLEASE TAKE NOTICE that on Tuesday, April 23, 2019, at 9:00 a.m., or at such
other time as the Court shall direct, we shall appear before the Honorable Andrea Wood, in the
Courtroom usually occupied by her on the 19th Floor of the Dirksen Federal Building (219
South Dearborn Street) in Chicago, and we shall then and there present MOTION FOR
REASSIGNMENT OF A RELATED CASE. A copy of the Motion was served on you.


Dated: April 16, 2019                       /s/   Thomas A. Doyle

                                            Kenneth A. Wexler
                                            Mark R. Miller
                                            Thomas A. Doyle
                                            WEXLER WALLACE LLP
                                            55 W. Monroe Street, Suite 3300
                                            Chicago, IL 60603
                                            Telephone: (312) 346-2222

                                            Daniel E. Gustafson
                                            Daniel C. Hedlund
                                            GUSTAFSON GLUEK PLLC
                                            220 South Sixth Street #2600
                                            Minneapolis, MN 55402
                                            Telephone: (612) 333-8844

                                            Counsel for Movant Sawbill Strategic Inc.
    Case: 1:19-cv-01610 Document #: 43 Filed: 04/16/19 Page 2 of 2 PageID #:134




                                CERTIFICATE OF SERVICE


       I certify that, on April 16, 2019, I caused a copy of the foregoing document to be served

via the Court’s ECF system on all Counsel who have appeared in the case.



                                                    /s/Thomas A. Doyle
